Exhibit 10.27

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is made and entered
into as of October 7, 2011, by and between Edward Jordan (“Employee” or “You”)
and Augme Technologies, Inc., a Delaware corporation (the “Company” or
“Employer”), regarding the termination of Employee’s employment with the Company
as of October 7, 2011 (the “Separation Date”). Employee and the Company are
sometimes each referred to herein as a “Party” and, collectively, as the
“Parties”. Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Employment Agreement, effective July 22, 2011,
between the Company and the Employee (the “Employment Agreement”).

 

WITNESSETH:

 

WHEREAS, Employee and the Company desire to separate from their business
relationship as provided herein;

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

 

1.                                           Effective October 7, 2011 (the
“Separation Date”), your employment with the Company (including any and all
offices you hold with the Company or any of its subsidiaries, including without
limitation the offices of Chief Financial Officer and Principal Financial
Officer of the Company) is hereby terminated. The Parties understand and agree
that neither the making of this Agreement nor the fulfillment of any condition
or obligation of this Agreement constitutes an admission of any liability or
wrongdoing by either Party.

 

2.                                           This Agreement terminates the
Employment Agreement, except for Sections 10, 11 and 16 thereof, which shall
remain in full force and effect.

 

3.                                           Except as set forth in Section 2 of
this Agreement, this Agreement supersedes any and all other agreements, written
or verbal, which may exist between the Company and Employee concerning
Employee’s separation from the Company, including without limitation any
representations made to Employee by any executive officer or director of the
Company.

 

4.                                           Employee Acknowledgments.

 

(a)                                     You have been advised by the Company to
consult with the attorney of your choice prior to signing this Agreement.

 

(b)                                     You have been given a period of at least
forty-five (45) days within which to consider this Agreement.

 

(c)                                      You would not be entitled to receive
all of the consideration offered to You herein but for your signing this
Agreement.

 

(d)                                     You may revoke this Agreement within
seven (7) days after the date You sign it by providing written notice of the
revocation to Company so that it is

 

1

--------------------------------------------------------------------------------


 

received by the Chief Executive Officer of the Company no later than the seventh
day after You sign it. It is understood and agreed that any notice of revocation
received after the expiration of this seven (7) day period shall be null and
void.

 

5.                                 It is further expressly agreed by the Parties
that this Agreement shall not become effective or enforceable and the
consideration referred to in Section 7 below and elsewhere herein will not be
paid until the seven (7) day revocation period described in Section 4(d) above
has expired. Therefore, it is expressly agreed by the Parties that the
“Effective Date” of this Agreement is the first day after the date the seven
(7) day revocation period has expired.

 

6.                                 Employee represents that he has consulted or
has had sufficient opportunity to discuss with any person, including the
attorney of his choice, all provisions of this Agreement, that he has carefully
read and fully understands all the provisions of this Agreement, that he is
competent to execute this Agreement, and that he is voluntarily entering into
this Agreement of his own free will and accord, without reliance upon any
statement or representation of the Company or its representatives.

 

7.                                 Provided that Employee does not revoke this
Agreement and complies with his obligations hereunder, the Company agrees as
follows:

 

(a)                                     On the Effective Date and the first day
of each of the 17 months that commence after the Effective Date, the Company
will mail to Employee payments of $23,106.91 (less statutory deductions).

 

(b)                                     Employee agrees that Company is to
withhold all taxes it determines it is legally required to withhold.

 

8.                                 The Parties agree that as of the Effective
Date, Employee owns fully-vested options to purchase 183,333 shares of common
stock of the Company (the “Options”). Employee further agrees that, to the
extent that Employee has been granted in excess of 183,333 options to purchase
common stock of the Company, Employee’s rights with respect to any such options
in excess of 183,333 have not yet vested, will not vest, and Employee will have
no rights with respect to such options. Employee may exercise the Options at any
time before March 31, 2013 according to the terms of the Options and the
Company’s Incentive Stock Option Plan. Employee’s right to exercise the Options
terminates on March 30, 2013.

 

9.                                 Except as provided in Sections 8 above and
12(a) below, upon the Effective Date, Employee will cease to be eligible to
participate under any stock option, bonus, incentive compensation, commission,
medical, dental, life insurance, retirement, and other compensation or benefit
plans of the Company and will have no rights under any of those plans. This
provision is not intended to waive Employee’s rights, if any, under COBRA.

 

10.                          Effective as of the Separation Date, You will be
deemed to have resigned as the Chief Financial Officer and Principal Financial
Officer of the Company, it being agreed and understood that this Agreement shall
serve as irrevocable written notice of such resignation. Furthermore, on the
Separation Date, you will deliver to the Company an executed resignation letter,
in substantially the form attached hereto as Exhibit A. The contents of the
resignation

 

2

--------------------------------------------------------------------------------


 

letter shall form the substance of the Company’s 8-K filing with respect to the
Employee’s departure.

 

11.                                    Employee represents and acknowledges that
in executing this Agreement, he does not rely and has not relied upon any
representation or statement made by the Company or any of its agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise other than the representations contained in this
Agreement.

 

12.                                    Employee agrees as follows:

 

(a)                       As a material inducement to the Company to enter into
this Agreement and subject to the terms of this Section 13, Employee hereby
irrevocably and unconditionally releases, acquits and forever discharges the
Company and each of its parents, owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), affiliates and all
persons acting by, through, under or in concert with any of them (collectively
“Company Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred), of any nature whatsoever, known or
unknown (collectively, “Claim” or “Claims”) which Employee now has, owns, holds,
or which Employee at any time heretofore had, owned, or held against any of the
Company Releasees, including, but not limited to: (a) all Claims arising under
the Age Discrimination in Employment Act of 1967, as amended, and Executive
Order 11141; (b) all Claims arising under Title VII of the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, and
Executive Order 11246; (c) all Claims arising under the Employee Retirement
Income Security Act of 1974, as amended; (d) all Claims arising under the
Americans With Disabilities Act of 1990, as amended, and Sections 503 and 504 of
the Rehabilitation Act of 1973, as amended; (e) all Claims arising under the
Family and Medical Leave Act of 1993, as amended; (f) all Claims arising under
the Equal Pay Act, as amended; (g) all Claims arising under the WARN Act, as
amended; (h) all Claims arising under the Fair Labor Standards Act of 1938, as
amended; (i) all Claims related to Employee’s employment with the Company;
(j) all Claims of unlawful discrimination or harassment based on age, sex, race,
religion, national origin, handicap, disability, sexual orientation or
otherwise; (k) all Claims of wrongful discharge, breach of an implied or express
employment contract, negligent or intentional infliction of emotional distress,
libel, defamation, breach of privacy, fraud, breach of any implied covenant of
good faith and fair dealing and any other federal, state, or local common law or
statutory claims; (1) all Claims related to unpaid wages, salary, overtime
compensation, bonuses, severance pay, vacation pay, expenses or other
compensation or benefits arising out of Employee’s employment with the Company;
(m) all Claims arising under any federal, state or local regulation, law, code
or statute; (n) all Claims of discrimination arising under any state or local
law or ordinance; and (o) all Claims relating to any agreement, arrangement or
understanding that Employee has, or may have, with the Company (including,
without limitation, the Employment Agreement, but specifically excluding this
Agreement). Notwithstanding anything to the contrary contained in this
subsection (a), the Company

 

3

--------------------------------------------------------------------------------


 

agrees that Employee shall remain a beneficiary under any past and current
Directors and Officers or Employment Practices Liability Insurance policies, and
notwithstanding anything to the contrary contained in this Agreement, Employee
is not releasing in any way any coverage under said Directors and Officers or
Employment Practices Liability Insurance policies.

 

(b)                       Employee covenants and promises not to sue or
otherwise pursue legal action or arbitration against the Company, other than for
breach of this Agreement, and further covenants and promises to indemnify and
defend the Company against any and all such claims, demands and causes of
action, if asserted, and to pay all reasonable costs and attorneys’ fees
relating to the defense of any such claim, demand, or cause of action brought by
him. Employee agrees that should any legal action or arbitration be pursued on
his behalf by any other person or entity against the Company regarding claims
released by Employee in this Agreement, Employee will not accept recovery from
such action or arbitration, but will assign such recovery to the Company and
agrees to indemnify the Company against such claims and assessment of damages.
Employee further represents that he has filed no lawsuits and/or commenced no
arbitration proceedings against the Company.

 

(c)                        Employee represents that Employee has not assigned or
transferred any Claim he is releasing, nor has Employee purported to do so.

 

(d)                       Employee further promises and agrees that he will not
at any time disparage the Company or any of its directors, officers, employees,
products, operations, policies, decisions, advertising or marketing programs, if
the effect of such disparagement reasonably could be anticipated to cause
material harm to the Company’s reputation, business, interests or to the morale
among its work force, or the reputation of any Company employee. Additionally,
Employee will refer all inquiries that he receives (whether written or oral)
regarding the business or operations of the Company to the CEO (or his
designee).

 

13.                      The Company agrees as follows:

 

(a)                       As a material inducement to Employee to enter into
this Agreement and subject to the terms of this paragraph, the Company, on its
own behalf and on behalf of each of the Company Releasees, hereby irrevocably
and unconditionally releases, acquits and forever discharges Employee, and his
heirs, representatives, successors and assigns (collectively, the “Employee
Releasees”), from any and all Claims which any Company Releasee now has, owns,
holds, or which any Company Releasee at any time heretofore had, owned, or held
against any of the Employee Releasees.

 

(b)                       The Company covenants and promises not to sue or
otherwise pursue legal action or arbitration against Employee, other than for
breach of this Agreement or the surviving provisions of the Employment
Agreement, and further covenants and promises to indemnify and defend Employee
against any and all such claims, demands and causes of action, if asserted, and
to pay all reasonable costs and

 

4

--------------------------------------------------------------------------------


 

attorneys’ fees relating to the defense of any such claim, demand, or cause of
action brought by the Company. The Company agrees that should any legal action
or arbitration be pursued on its behalf by any person or other entity against
Employee regarding the claims released in this Agreement, the Company will not
accept recovery from such action or arbitration, but will assign such recovery
to Employee and agrees to indemnify Employee against such claims and assessment
of damages. The Company further represents that it has filed no lawsuits or
arbitrations against Employee.

 

(c)                                  The Company covenants to indemnify Employee
against any claim brought against Employee based upon any document Employee
signed on Company’s behalf and submitted to the SEC.

 

(d)                                 The Company further promises and agrees that
it will not at any time disparage Employee, if the effect of such disparagement
reasonably could be anticipated to cause material harm to Employee’s reputation.

 

14.                                    Attached hereto as Exhibit B is a list
which identifies: (a) the group of individuals who are being discharged for
reasons unrelated to job performance and because their positions are redundant
of positions held by others (the “Group”); (b) the ages and job titles of the
employees within such Group; and (c) the ages of all persons within the same
organizational unit as Employee who are not part of the Group.

 

15.                                    Notwithstanding anything in this
Agreement to the contrary, the Company and Employee agree that any changes to
this Agreement must be done on a mutually agreeable basis in a writing executed
by both Parties and that, absent such an executed writing, this entire Agreement
shall remain in full force and effect.

 

16.                                    If Employee or the Company determines
that the other has breached this Agreement, the non-breaching Party will notify
the Party in breach of that fact in writing and the Party in breach will be
afforded ten (10) days to cure the breach to the extent that it can be cured.

 

17.                                    Employee acknowledges that within three
days of the Effective Date, he will return to the Company any and all property
of the Company in his possession, custody or control, such as (but not limited
to) accounting records, sales agreements, marketing plans and related
information, product development plans and related information, trade secret
information, pricing information, vendor information, financial information,
telephone lists, computer software and hardware, keys, credit cards, telephone,
camera and office equipment. Notwithstanding the generality of the foregoing,
Employee shall be permitted to retain the laptop computer the Company provided
to him during his employment.

 

18.                                    No waiver of any of the terms of this
Agreement shall be valid unless in writing and signed by both Parties. No waiver
or default of any term of this Agreement shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

19.                                    This Agreement shall be binding upon
Employee and upon Employee’s heirs, administrators, representatives, executors,
trustees, successors and assigns.

 

20.                          It is further expressly agreed and understood that
the Parties will promptly

 

5

--------------------------------------------------------------------------------


 

execute any and all documents that are necessary and appropriate to effectuate
the terms of this Agreement.

 

21.                                    It is expressly agreed and understood
that the contents of this Agreement, including its terms, shall not be
disclosed, released or communicated to any person (except to the Parties’
attorneys, spouses, and tax consultants), including natural persons,
corporations, partnerships, limited partnerships, joint ventures, sole
proprietorships or other business entities, except for the purpose of enforcing
this Agreement or any provision therein or pursuant to a lawful subpoena or
except as otherwise required by applicable law (including, without limitation,
Federal securities laws). Each Party agrees to give reasonable notice to the
other in the event disclosure of this Agreement is sought by subpoena or
otherwise.

 

22.                                    This Agreement is entered into and shall
be interpreted, enforced and governed by the law of the State of New York. Any
action regarding this Agreement shall be brought in a court in New York City. In
any proceeding to enforce this Agreement, the prevailing Party shall be entitled
to costs and reasonable attorneys’ fees.

 

23.                                    All notices and other communications
hereunder shall be in writing and shall be given by personal delivery, mailed by
registered or certified mail (postage prepaid, return receipt requested), sent
by facsimile transmission, sent by e-mail, or sent by a nationally recognized
overnight courier service to the parties at the following addresses:

 

 

If to the Company:

 

 

 

 

 

 

 

 

 

Paul Arena

 

 

 

Augme Technologies, Inc.

 

 

 

43 W. 24th Street, 11th Floor

 

 

 

New York, New York 10010

 

 

 

paul.arena@augme.com

 

 

 

 

 

If to Employee:

 

Edward Jordan

 

 

 

34 Lynchburg Court

 

 

 

Belle Mead, NJ 08502

 

 

 

ebj8@yahoo.com

 

24.                                    The Parties agree that the Agreement may
be executed in multiple originals.

 

6

--------------------------------------------------------------------------------

 


 

EXECUTED as of the Contract Date.

 

 

 

/s/ Edward Jordan

 

Edward Jordan

 

 

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Paul R. Arena

 

Printed: Paul R. Arena

 

 

Title: CEO

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Resignation Letter

 

[SEE ATTACHED DOCUMENT]

 

8

--------------------------------------------------------------------------------


 

October 7, 2011

 

Paul Arena

Augme Technologies, Inc.

43 W. 24th Street, 11th Floor

New York, New York 10010

 

Dear Paul:

 

By this letter I submit my resignation as an officer and employee of Augme
Technologies, Inc., effective as of October 7, 2011. I have decided to pursue
other career opportunities and wish the Company the best of luck in its future
endeavors.

 

 

Sincerely,

 

 

 

/s/ Edward Jordan

 

Edward Jordan

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B
The Group of individuals who are being discharged for reasons
unrelated to job performance and because their positions
are redundant of positions held by others.
There is no timeline relating to the plan of discharge.

 

Age

 

Job Title

34

 

Chief Marketing Officer

34

 

Director of Sales

50

 

Chief Financial Officer

46

 

Regional Account Executive

 

List of all employees in the same organizational
unit as Employee, who are not part of the Group

 

Age

 

Job Title

24

 

Staff Accountant

46

 

VP of Finance

49

 

Financial Reporting Manager

 

10

--------------------------------------------------------------------------------

 